Order entered August 13, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00227-CR

                          RONALD KENDRIC MCCOY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-86138-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On August 4, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 11, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the August 4, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE